DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 06/01/2022.



Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 06/01/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of providing identity assurance for a decentralized 
application (DApp) includes executing, by at least one distributed node of a blockchain system, an entitlement contract stored on the blockchain to perform a read call from a DApp contract stored on the blockchain, the read call including an address signing a transaction to the DApp contract. Performing the read call may include reading a list of registered addresses stored on the blockchain, determining whether the list includes the signing address; and providing an output indicating whether the list includes the signing address. The method may further include executing, by the at least one distributed node, a registry contract stored on the blockchain to perform a read call from the DApp contract, the read call including an identifier of the decentralized application. Performing the read call may include reading a list of registered applications stored on the blockchain; determining whether the list includes the identifier; and if so, providing an output indicating an address of the entitlement contract. 
 
	Independent claims 34, 45 and 52, recite the uniquely distinct features of “ wherein the data structure is stored on the ledger, and performing the entitlement checking function includes reading the data structure on the ledger, and determining whether the data structure includes the indicator; and provide an output in response to the call to the DApp smart contract indicating whether the user is entitled to invoke the DApp smart contract based on the determining whether the data structure of the entitlement smart contract includes the indicator.
      Independent claim 38 recite the uniquely distinct features of “receive a transaction including an indicator of a user authorized to conduct transactions with a DApp smart contract stored on the ledger; write the indicator to a list of indicators representing authorized users stored by the entitlement smart contract in the data structure on the ledger of the distributed ledger system; receive a call from the DApp smart contract, the call including the indicator representing the user invoking the DApp smart contract; and provide an output in response to the call to the DApp smart contract indicating the user is entitled to invoke the DApp smart contract.
Independent claim 39 recite the uniquely distinct features of receive a call from a DApp smart contract stored on the ledger, the call including an indicator identifying the DApp; and provide an output to the DApp smart contract in response to the call indicating an address on the ledger corresponding to the entitlement smart contract; and executing, by at least one node of a distributed ledger system, program instructions of an entitlement smart contract stored on a ledger of the distributed ledger system, to: receive a call from the DApp smart contract, the call including an indicator representing a user invoking the DApp smart contract; and 1086877813U.S. Patent Application No. 16/828,356 Attorney Docket No. REFN.P0002US.C1 Response to March 1, 2022 Office Action provide an output in response to the call to the DApp smart contract indicating whether the user is entitled to invoke the DApp smart contract.

However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 34,38,39, 45, and 52. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496